Case: 4:21-cv-00438-MTS Doc. #: 61-1 Filed: 06/30/21 Page: 1 of 14 PageID #: 718




                            EXHIBIT 1
Case: 4:21-cv-00438-MTS Doc. #: 61-1 Filed: 06/30/21 Page: 2 of 14 PageID #: 719

                                    WILLIAM STEPHEN MARITZ 6/17/2021

                                                       Page 1                                                    Page 3
     1         UNITED STATES DISTRICT COURT                       1          UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF MISSOURI                       2          EASTERN DISTRICT OF MISSOURI
     2           EASTERN DIVISION                                 3            EASTERN DIVISION
     3                                                            4
     4                                                                 MARITZ HOLDINGS INC. and )
     5                                                            5    MARITZ MOTIVATION INC., )
     6                                                                                 )
     7                                                            6        Plaintiffs,     )
     8                                                                 vs.               )
     9    MARITZ HOLDINGS INC. and MARITZ MOTIVATION INC.         7                    )Case No. 4:21-cv-00438
                    vs.                                                DREW CARTER, et al.,     )
    10           DREW CARTER, et al.                              8                    )
    11                                                                       Defendants. )
    12
                                                                  9
                 Case No. 4:21-cv-00438
                                                                 10             DEPOSITION OF WITNESS, WILLIAM STEPHEN
    13
                                                                 11   MARITZ, produced, sworn, and examined on
    14
                                                                 12   June 17, 2021, at the offices of Ogletree, Deakins,
    15
    16
                                                                 13   Nash, Smoak & Stewart, P.C., 7700 Bonhomme Avenue,
    17                                                           14   Suite 650, St. Louis, Missouri, before DeAnne M.
    18                                                           15   Renken, an RPR, CSR (IL), CCR (MO), and CCR (AR), in
    19                                                           16   a certain cause now pending in the United States
               *** ATTORNEYS' EYES ONLY ***                      17   District Court, Eastern District of Missouri,
    20                                                           18   Eastern Division, wherein MARITZ HOLDINGS INC. and
    21                                                           19   MARITZ MOTIVATION INC. are the Plaintiffs, and DREW
    22                                                           20   CARTER, et al., are the Defendants.
             DEPOSITION OF WILLIAM STEPHEN MARITZ                21
    23                                                           22
                   JUNE 17, 2021                                 23
    24                                                           24
    25                                                           25


                                                       Page 2                                                    Page 4
      1            INDEX OF QUESTIONERS                           1               APPEARANCES
      2   Questions by:            Page No.                                   For the Plaintiffs:
      3   Mr. Wolf               5                                2              OGLETREE, DEAKINS, NASH,
          Mr. Allen              87                                                SMOAK & STEWART, P.C.
      4   Mr. Wolf               90                               3              Mr. Justin A. Allen
      5                                                                          111 Monument Circle
      6                                                           4              Suite 4600
                                                                                 Indianapolis, Indiana 46204
      7                                                           5              317-916-1300
      8                                                                          justin.allen@ogletree.com
      9              INDEX OF EXHIBITS                            6           For the Defendants:
     10   Exhibit No.    Description  Page marked                                HORWOOD MARCUS & BERK
     11                                                           7              Mr. Richard Z. Wolf
          Exhibit 17 Maritz 1502-1540          36                                Mr. Matthew Barrett
     12                                                           8              500 West Madison Street
          Exhibit 18 **Attorneys' Eyes Only** - 51                9              Suite 3700
     13           MHI Board Meeting,                             10              Chicago, Illinois 60661
                  Motivation Future Options                      11              847-924-6228
     14                                                          12              rwolf@hmblaw.com
          Exhibit 19 Letter dated April 19,    62                13              mbarrett@hmblaw.com
     15           2017                                           14           Also present: Steve Gallant
     16   Exhibit 20 E-mails, Maritz 708       66                15                       Chris Dornfeld
     17   Exhibit 21 E-mails, Maritz 504       71                16   Alaris Litigation Services
                                                                 17   DeAnne M. Renken, RPR
     18   Exhibit 22 E-mails, DEF 1287         79                18   Illinois CSR #084-004441
     19   Exhibit 23 E-mails, DEF 892-893         81             19   Missouri CCR #806
     20                                                          20   Arkansas CCR #828
     21   (Original exhibits attached to original transcript.)   21   711 North Eleventh Street
     22                                                          22   St. Louis, Missouri 63101
     23                                                          23   314-644-2191
     24                                                          24   1-800-280-DEPO
     25                                                          25


                                                                                                       1 (Pages 1 to 4)
                                          ALARIS LITIGATION SERVICES
   www.alaris.us                             Phone: 1.800.280.3376                                  Fax: 314.644.1334
Case: 4:21-cv-00438-MTS Doc. #: 61-1 Filed: 06/30/21 Page: 3 of 14 PageID #: 720

                                    WILLIAM STEPHEN MARITZ 6/17/2021

                                                    Page 9                                                     Page 11
     1          Q. Sure.                                         1           In -- I became head of sales and
     2         A. Well, I guess it's to oversee the              2   marketing for Motivation sometime in the mid '90s.
     3    operations and direction of the company.               3         Q. That then takes us to becoming CEO in
     4          Q. Do you distinguish between your role as       4   1998?
     5    chairman and CEO at all?                               5        A. Yeah.
     6         A. No, not really.                                6         Q. You said you became VP of sales in a
     7          Q. Does chairman refer to chairman of the        7   division that no longer exists. What was that
     8    board?                                                 8   division?
     9         A. Yes.                                           9        A. It was called quality and productivity
    10          Q. Are there other board members of Maritz      10   division.
    11    Holdings, Inc.?                                       11         Q. What did that division do?
    12         A. Yes, there are.                               12        A. It ran employee engagement and
    13          Q. Who are those members?                       13   suggestion systems.
    14         A. They are Jack Thomas, Christie Hicks,         14         Q. Could you describe what that means?
    15    John Schweig, Mike Flannery, Ted Maritz, and Willem   15        A. Sure. Our signature product at the
    16    Maritz.                                               16   time was called Idea System. Idea System was a
    17          Q. Ted Maritz and Willem Maritz are             17   program that was sort of a super-charged suggestion
    18    relatives of yours?                                   18   system that divided employees into teams,
    19         A. Yes.                                          19   cross-functioning teams, and had a system of
    20          Q. How are they related?                        20   submission of ideas to groups that would evaluate
    21         A. They are my sons, two of my sons.             21   those ideas.
    22          Q. And does Jack Thomas have a position         22           People could earn points and
    23    with the company other than being on the board?       23   merchandise, travel, whatever, for good ideas that
    24         A. No.                                           24   were primarily around cost savings or efficiency.
    25          Q. What about Christie Hicks? Does she          25         Q. When did Maritz exit that division?


                                                   Page 10                                                    Page 12
     1   have a position with the company?                       1        A. It would have been around 19- -- well,
     2         A. No.                                            2   I'm not sure that -- could you repeat the question?
     3         Q. And John Schweig?                              3        Q. Sure. You mentioned that that quality
     4         A. No.                                            4   productivity division no longer exists.
     5         Q. Can you spell Schweig?                         5        A. Right.
     6         A. S-c-h-w-e-i-g.                                 6        Q. When did that division cease to exist?
     7         Q. How long have you been CEO and chairman        7        A. Ah, that's a different question. It
     8   of Maritz Holdings, Inc.?                               8   ceased to exist probably around '93, '2 or '3 would
     9         A. I have been CEO since 1998, chairman           9   be my guess, somewhere in there.
    10   since 2001.                                            10        Q. Did Maritz stop performing the services
    11         Q. I know that's a decent period of time,        11   that were part of that division entirely?
    12   but have your duties and responsibilities changed      12        A. No.
    13   over the years as CEO and chairman?                    13        Q. Did they become part of another
    14         A. Not really. The things you deal with          14   division?
    15   is different.                                          15        A. Yes.
    16         Q. And prior to 1998, were you involved          16        Q. Which division?
    17   with Maritz as a company?                              17        A. Motivation. Which they were already
    18         A. Yes.                                          18   part of. This was a division of Motivation.
    19         Q. What was your involvement?                    19        Q. What is Maritz's business currently?
    20         A. Prior to 1990- -- well, I began my            20        A. Well, we do quite a wide variety of
    21   career with Maritz in 1983. I was an account           21   things. Would you like me to try to list them all?
    22   executive in New Jersey. In 1985, I moved to           22        Q. I would.
    23   Detroit as an account executive still. 1990, I         23        A. Okay. Let's see. We do registration
    24   moved to St. Louis as a VP of sales in a division      24   for events. We do housing for events. We do
    25   that no longer exists.                                 25   logistics for events. We plan events. We design


                                                                                                 3 (Pages 9 to 12)
                                         ALARIS LITIGATION SERVICES
   www.alaris.us                            Phone: 1.800.280.3376                                Fax: 314.644.1334
Case: 4:21-cv-00438-MTS Doc. #: 61-1 Filed: 06/30/21 Page: 4 of 14 PageID #: 721

                                        WILLIAM STEPHEN MARITZ 6/17/2021

                                                          Page 13                                                  Page 15
     1   events. We operate trade shows on behalf of our             1   did you mean by that?
     2   clients. We operate meetings of all sorts and               2        A. I meant precisely that, incentives for
     3   incentive travel.                                           3   the channel.
     4           We operate loyalty programs, incentive              4        Q. What do you mean by "channel"?
     5   programs, employee engagement programs. We provide          5        A. Well, many businesses distribute their
     6   rewards. We do measurement, and training, and               6   products or services through channels, and so that's
     7   communications, and administration of programs.             7   what I referred to when I say channels, is the
     8           We do creative work. We do analytics                8   channel -- like, car dealers are a channel for the
     9   of all sorts. We have many subfunctions to that,            9   auto business, you know.
    10   things like ingesting data and providing reports.          10           Stores -- many retail outlets are
    11   We consult. That's a pretty good list of things we         11   channels for consumer goods manufacturers, and we
    12   do. There may be more.                                     12   provide training and incentives and other services
    13        Q. Sure. Can we -- let's focus on Maritz              13   in the channel to improve their performance.
    14   Motivation. What is Maritz Motivation's business?          14        Q. Does every business have a channel?
    15        A. Maritz Motivation's business is to run             15        A. No.
    16   programs for our clients. Programs typically are           16        Q. Why not?
    17   around employee engagement or employee readiness,          17        A. Because some sell direct. That would
    18   channel engagement, channel incentive, channel             18   probably be the primary.
    19   motivation, loyalty programs, rewards, many of the         19        Q. So other than businesses that sell
    20   things that I listed before. I had done -- you             20   direct, would any other business that's selling
    21   know, data ingestion, the analytics, reporting. All        21   goods have a channel?
    22   those are things done by Motivation.                       22           MR. ALLEN: Objection. Vague.
    23        Q. The data ingestion and reporting, can              23        A. Yeah. I don't think I can answer that
    24   you describe that in more detail with respect to           24   question. I don't know.
    25   Maritz Motivation?                                         25        Q. (By Mr. Wolf) Do -- strike that.


                                                          Page 14                                                  Page 16
     1         A. Sure. In order to run a program, you               1            Is there a particular kind of company
     2   got to get data from customers, and that's referred         2   with which Maritz Motivation typically works?
     3   to as data ingestion. And reporting is telling them         3        A. We don't -- well, could you repeat the
     4   how their programs are operating, whatever else they        4   question?
     5   might be interested in. We got report on                    5         Q. Sure. Is there a particular kind of
     6   performance.                                                6   company that Maritz Motivation typically works?
     7         Q. And the programs would be another                  7        A. I don't understand typical -- what do
     8   program that Maritz is running for that client; is          8   you mean by typical --
     9   that right?                                                 9         Q. Is there a particular size of company
    10         A. I'm not sure I understand the question.           10   with which Maritz Motivation usually works?
    11         Q. Well, what are the programs that you              11        A. We prefer larger.
    12   would be reporting?                                        12         Q. Why is that?
    13         A. We operate programs for our clients,              13        A. Because they have more money to spend.
    14   and reporting on those programs is something clients       14         Q. Is that the only reason?
    15   are interested in and that we do and reporting             15        A. Usually.
    16   beyond those programs, their impact on, you know,          16         Q. Is there a particular industry that
    17   the balance of their business.                             17   clients operate in that Maritz prefers to work?
    18         Q. Could you describe what you mean by               18        A. We operate in many industries.
    19   that, "reporting on the balance of their business"?        19         Q. Which ones?
    20         A. Well, it's impact -- if you're writing            20        A. Well, consumer goods, pharmaceuticals,
    21   a report on a sales incentive program and we have          21   automotive, insurance, financial services,
    22   insight into some other aspect of their marketing,         22   transportation, hospitality, technology, services.
    23   for example, you might talk about that to benefit          23            That may not be a complete list, but
    24   the client.                                                24   that's at least a partial list.
    25         Q. You mentioned channel incentives. What            25         Q. I want to go back to the concept of


                                                                                                     4 (Pages 13 to 16)
                                              ALARIS LITIGATION SERVICES
   www.alaris.us                                 Phone: 1.800.280.3376                                Fax: 314.644.1334
Case: 4:21-cv-00438-MTS Doc. #: 61-1 Filed: 06/30/21 Page: 5 of 14 PageID #: 722

                                    WILLIAM STEPHEN MARITZ 6/17/2021

                                                   Page 25                                                           Page 27
     1          Q. Does that include Maritz Motivation?           1        Q. You mentioned, maybe, that only some
     2          A. Yeah.                                          2   people were using the term NewCo. Was there a term
     3          Q. What specific positions?                       3   that you used in your mind for this -- for NewCo?
     4          A. I don't know.                                  4        A. I used "NewCo."
     5          Q. Do you know a general sense of the             5        Q. You did. Okay.
     6    roles of the people that have been hired?               6        A. When you say "Motivation," I don't--
     7          A. Probably across the board. I don't             7   not everybody in Motivation was talking about NewCo.
     8    know.                                                   8        Q. I understand. Okay.
     9          Q. Are you familiar with the term "NewCo"         9             Who were involved in the discussions
    10    as it relates to Maritz?                               10   around potentially forming NewCo into an actual
    11          A. Yeah.                                         11   entity?
    12          Q. And do you have -- well, what does that       12        A. The -- some members of the management
    13    mean, NewCo?                                           13   team at Motivation. Myself and the senior
    14          A. NewCo is a common business term for           14   management of Maritz broadly and the board.
    15    a -- short for new company. That's typically           15        Q. And who was the senior management that
    16    applied when you don't yet have a name or a plan or    16   was involved?
    17    you're thinking about it and it's -- can be referred   17        A. Steve Gallant, Rick Ramos, Jeff
    18    to as "NewCo."                                         18   Kellstrom, and David Peckinpaugh were all part of
    19          Q. Was Maritz Motivation using the term          19   it, and Drew Carter of course.
    20    "NewCo" in and around summer of 2020?                  20        Q. And were there other Maritz Motivation
    21          A. Who is Maritz Motivation?                     21   employees who were involved in the discussions?
    22          Q. The company, Maritz Motivation.               22        A. I'm sure there were. I know there
    23          A. I don't think the company was using the       23   were. I'm sure there were. I don't know all of
    24    term. No.                                              24   them.
    25          Q. Were people at the company using the          25        Q. Were there specific products and


                                                   Page 26                                                           Page 28
     1    term?                                                   1   services that were being considered to move to
     2         A. Probably not many in Motivation, but            2   NewCo?
     3    some.                                                   3        A. At various times, we were debating and
     4          Q. Did you have an understanding of how           4   considering many different options throughout that
     5    that term was being used by those people?               5   period.
     6         A. Yep.                                            6         Q. Do you recall what those options were?
     7          Q. How did you understand it to be used?          7        A. Probably not all of them. No.
     8         A. We had a -- we had a germ of a plan, an         8         Q. As you sit here today, do you recall
     9    idea I guess I would call it, for our own NewCo         9   what some of the options were to transfer
    10    involving the fundamentals of the digital              10   business -- products and services to NewCo?
    11    transformation, which we had been undertaking.         11        A. Yes.
    12          Q. And when you say "digital                     12         Q. What were they?
    13    transformation that we had been undertaking," is       13        A. Well, it was fundamentally BIE; so the
    14    that a digital transformation of Maritz Motivation?    14   technology design to cannibalize us. And at
    15         A. Yes.                                           15   different times we talked about moving clients into
    16          Q. And what kind of digital transformation       16   that business to support it financially, and we were
    17    was Maritz Motivation undergoing?                      17   considering a wide range of options at that point,
    18         A. Well, it was to build -- I'm sure you          18   because the pandemic was presenting us with what
    19    have heard the term BIE, and it was -- the effort,     19   appeared to be an existential threat.
    20    as any digital transformation is -- when we have       20         Q. Of those options, was there anything
    21    undergone digital transformations, our strategy has    21   that was settled on?
    22    been to cannibalize our own business, build our own    22        A. What do you mean by "settled on"?
    23    competitor so that we could then migrate clients to    23         Q. Well, was there ever a decision that if
    24    a newer set of technology, and so that's what NewCo    24   NewCo was formed, it will look like this?
    25    was.                                                   25        A. It never reached the stage of any final



                                                                                                   7 (Pages 25 to 28)
                                          ALARIS LITIGATION SERVICES
   www.alaris.us                             Phone: 1.800.280.3376                                     Fax: 314.644.1334
Case: 4:21-cv-00438-MTS Doc. #: 61-1 Filed: 06/30/21 Page: 6 of 14 PageID #: 723

                                         WILLIAM STEPHEN MARITZ 6/17/2021

                                                          Page 29                                                       Page 31
     1   form. No.                                                   1        A. No. I told you nothing had been
     2           Q. So at the -- we will get to why it               2   finalized.
     3   didn't materialize; but at the time -- well, strike         3        Q. But the general plan was that a Maritz
     4   that.                                                       4   company would have an ownership interest in NewCo.
     5              At some point did Maritz Motivation              5        A. Yes.
     6   decide not to move forward with NewCo?                      6        Q. Were there going to be other owners of
     7           A. Yes.                                             7   NewCo?
     8           Q. And at that time, had any plan                   8        A. Nothing -- there were no plans.
     9   materialized as to the products and services that           9        Q. There were no plans to seek outside
    10   NewCo would have been provided -- would have been          10   funding for NewCo?
    11   providing?                                                 11        A. There was conversations about it, but I
    12           A. There was no final plan.                        12   had instructed Drew not to do that.
    13           Q. Was NewCo going to have its own                 13        Q. Why is that?
    14   employees?                                                 14        A. Because we weren't prepared, and we had
    15           A. Yes.                                            15   not decided we were going to do it.
    16           Q. Where would those employees be hired            16        Q. So what, ultimately, happened to NewCo
    17   from?                                                      17   or the idea of NewCo?
    18           A. The initial group were to come from             18        A. Excuse me?
    19   Maritz.                                                    19        Q. What ultimately happened to NewCo?
    20           Q. From Maritz Motivation?                         20        A. We didn't do it.
    21           A. Yes.                                            21        Q. Why not?
    22           Q. Were there going to be outside                  22        A. Because, as I said, we were facing what
    23   employees as well?                                         23   I felt was an existential threat from the pandemic,
    24           A. Probably eventually.                            24   and the cost and risk of doing so at that point in
    25           Q. The employees that NewCo was going to           25   time was too great.


                                                          Page 30                                                      Page 32
     1   hire from Maritz Motivation, would those employees          1          Q. Who made the decision not to move
     2   be terminated from Maritz Motivation?                       2   forward with NewCo?
     3         A. If they had gone to work for NewCo?                3          A. I did.
     4         Q. Yes.                                               4          Q. Was there anyone else involved in that
     5         A. Well, you're asking me to speculate.               5   decision?
     6   But I would think so. Yeah.                                 6          A. Oh, yeah.
     7         Q. In other words, the plan was -- they               7          Q. Who was that?
     8   would only have one employer. If employees were to          8          A. Well, all the people who had discussed
     9   go over, they would go to NewCo and cease to be             9   NewCo. So Drew Carter, David Peckinpaugh, Jeff
    10   employees of Maritz Motivation; is that fair?              10   Kellstrom, Steve Gallant, Rick Ramos, the board,
    11         A. Repeat it for me. Will you, please?               11   Mike Flannery, Jack Thomas, John Schweig, Christie
    12         Q. Sure. If NewCo had hired employees                12   Hicks, Ted Maritz, Willem Maritz.
    13   from Maritz Motivation, those employees would not          13              They were all part of the discussions
    14   have remained employees of Maritz Motivation.              14   that ultimately -- you know, everybody had part of
    15         A. Presumably.                                       15   it. I, ultimately, made the decision.
    16         Q. Was NewCo going to utilize the Maritz             16          Q. Was there -- strike that.
    17   name?                                                      17              Was there a point in time where you
    18         A. We hadn't gotten that far.                        18   were -- you were, personally, in favor of moving
    19         Q. Do you know who was going to own NewCo?           19   forward with NewCo?
    20         A. Well, Maritz.                                     20          A. At a point in time, yes.
    21         Q. When you say "Maritz," what do you                21          Q. And what changed?
    22   mean?                                                      22          A. Well, the -- a number of things, but
    23         A. I mean Maritz Holdings.                           23   probably chief among them was the threat -- the
    24         Q. Are you certain? Had that been                    24   nature of the threat to our MGE business that I
    25   finalized?                                                 25   considered potentially existential continued, and



                                                                                                       8 (Pages 29 to 32)
                                               ALARIS LITIGATION SERVICES
   www.alaris.us                                  Phone: 1.800.280.3376                                   Fax: 314.644.1334
Case: 4:21-cv-00438-MTS Doc. #: 61-1 Filed: 06/30/21 Page: 7 of 14 PageID #: 724

                                   WILLIAM STEPHEN MARITZ 6/17/2021

                                                 Page 53                                                            Page 55
      1        Q. I will represent to you that this was         1        A. I do.
      2   produced by Maritz in the case. There is a Bates      2        Q. Do you recall discussion about these
      3   number, Maritz 1310. This came from Maritz's files    3   four options at a board meeting?
      4   and records.                                          4        A. Mind if I take a minute and read them?
      5        A. Okay.                                         5        Q. Of course.
      6        Q. Do you recall an MHI board meeting on         6        A. Okay. Yeah.
      7   or about August 5, 2020?                              7        Q. Do you recall a discussion at a board
      8        A. We would have had one then. Yeah.             8   meeting about these four options?
      9        Q. Do you specifically recall a MHI board        9        A. I'm sure it happened. Yeah. I mean,
     10   meeting around that time period where Motivation     10   we were having lots of discussions about the
     11   future options was discussed?                        11   options. These four, plus whatever else might have
     12        A. Yeah. I mean, I'm sure we did. Yeah.         12   been on people's minds would have been what we
     13        Q. What do you recall -- what do you            13   discussed.
     14   recall from that meeting?                            14        Q. Do you recall a discussion just about
     15        A. Not much.                                    15   these four options listed on this page specifically?
     16        Q. Do you recall whether there was a            16        A. I'm having a little trouble answering
     17   specific meeting to talk solely about Motivation     17   your question, because it seems you are asking: Was
     18   future options?                                      18   it limited to just these four? Is that the nature
     19        A. I do not.                                    19   of your question?
     20        Q. Turn to the first page -- well, sorry.       20        Q. No. I'm just wondering if you recall a
     21   The second page after the title page. It's Maritz    21   conversation at a board meeting in August 2020 about
     22   1311 at the bottom.                                  22   the four options presented here?
     23        A. Maritz 1311. Okay.                           23        A. Plus everything else. Yes.
     24        Q. Do you recall seeing this document?          24        Q. Okay.
     25        A. No, not really.                              25        A. Clearly. This is what we were talking


                                                 Page 54                                                            Page 56
     1         Q. Do you recall discussions, for example,       1   about.
     2    about client relationships having a zero percent      2        Q. What was the nature of the
     3    priority waiting?                                     3   conversation? What do you recall being discussed?
     4         A. No.                                           4        A. We were discussing about the best way
     5         Q. Do you recall discussions about any of        5   forward under the circumstances.
     6    the topics listed on this page?                       6        Q. And the circumstances were the COVID
     7         A. We had discussions about all these            7   pandemic?
     8    topics.                                               8        A. Well, yeah. COVID pandemic, plus, you
     9         Q. What do you recall from that?                 9   know, financial performance, our position in the
    10         A. Well, I don't recall that we went down       10   industry, the nature of our -- you know, you have to
    11    point by point. Rather, this is a proposed           11   consider all aspects before making a decision.
    12    framework about how to think about it.               12        Q. And of the four options that are listed
    13         Q. Do you know who prepared this proposed       13   here, was one of these options decided upon to move
    14    framework?                                           14   forward with?
    15         A. No.                                          15        A. Probably closest to 2.
    16         Q. Turn to the next page. It's Maritz           16        Q. Closest to 2 but not necessarily 2
    17    1312 at the bottom.                                  17   itself?
    18         A. Okay.                                        18        A. You know, these are pretty broad, and
    19         Q. Do you see there is four options             19   so -- you know, what we ultimately determined was --
    20    presented here?                                      20   does kind of look like 2. Yeah. We didn't
    21         A. I do.                                        21   necessarily refer to it as 2.
    22         Q. There is Option 0, Option 2, Option 3,       22        Q. How do you describe what the board
    23    Option 1.                                            23   ultimately determined to do at this meeting?
    24         A. Right.                                       24        A. I don't think anything was determined
    25         Q. Do you see that?                             25   at that meeting as a final course of action.



                                                                                                    14 (Pages 53 to 56)
                                        ALARIS LITIGATION SERVICES
   www.alaris.us                           Phone: 1.800.280.3376                                      Fax: 314.644.1334
Case: 4:21-cv-00438-MTS Doc. #: 61-1 Filed: 06/30/21 Page: 8 of 14 PageID #: 725

                                    WILLIAM STEPHEN MARITZ 6/17/2021

                                                   Page 57                                                     Page 59
     1          Q. Was there a recommended course of              1   companies listed here.
     2    action that arose out of that meeting?                  2        A. Uh-huh.
     3          A. No. It was pretty controversial.               3        Q. Other companies. Do you see that?
     4          Q. Why do you say that?                           4        A. Uh-huh.
     5          A. Because it was.                                5        Q. Are these Maritz's competitors?
     6          Q. What was controversial?                        6        A. Some of them.
     7          A. Different people had different                 7        Q. Which ones?
     8    opinions.                                               8        A. All of them.
     9          Q. What was your opinion?                         9        Q. Are these Maritz's main competitors?
    10          A. I was trying to listen to it all, but         10        A. Depends on the industry. Depends on
    11    at the time, on August 5, I was still kind of          11   what the product is, but this would be the main
    12    enamored with the NewCo concept.                       12   competitors in the -- in the two -- what BIE and
    13          Q. You say "enamored" meaning you wanted         13   what Motivation is. Yeah.
    14    to move forward with it?                               14        Q. You can put that aside.
    15          A. I hadn't decided that. No. But I was          15           Were you involved in the decision to
    16    intrigued and thought it sounded good and wanted to    16   hire Drew Carter?
    17    explore it.                                            17        A. Yes, I was.
    18          Q. And why do you recall wanting to              18        Q. What was your involvement in that
    19    explore it at that time?                               19   decision?
    20          A. Well, because we invested so much money       20        A. I was the one that hired him.
    21    and time and effort into this digital                  21        Q. And why did you decide to hire
    22    transformation, and we were very close to launching,   22   Mr. Carter?
    23    and so I was reluctant to not do that.                 23        A. Well, he had experience, because he had
    24          Q. Turn to page -- it's 6 of the deck,           24   been consulting on the business, and I liked him and
    25    Maritz 1315.                                           25   thought he had the right skill set for the digital


                                                   Page 58                                                     Page 60
      1        A. Yep.                                            1   transformation that was required.
      2        Q. At the top it says "A tech spin-out."           2        Q. When you say he was consulting on the
      3   Do you see that?                                        3   business, what do you mean by that?
      4        A. Yep.                                            4        A. We had hired Alix Partners to consult
      5        Q. Is that referring to NewCo?                     5   about the business, and he was, I think, the lead on
      6        A. Yes.                                            6   that project.
      7        Q. So there was -- NewCo was still a topic         7        Q. Was there a particular aspect of the
      8   of discussion at this board meeting --                  8   business that Alix Partners was consulting on?
      9        A. Yes.                                            9        A. No. I think it had to do with the
     10        Q. -- correct?                                    10   entirety of the business.
     11        A. Yes.                                           11        Q. Was that the entirety of the Maritz
     12        Q. Turn to page 9 of the deck. It's               12   Motivation business or...
     13   Maritz 1318.                                           13        A. Yes.
     14        A. Yes.                                           14        Q. Okay. Was Mr. Carter replacing someone
     15        Q. At the top, you see it says "Our               15   at Maritz?
     16   platform is well positioned in the market."            16        A. Yeah. I'm sure.
     17        A. Yep.                                           17        Q. Do you recall who?
     18        Q. Do you know what platform that refers          18        A. Who was in charge at the time? I guess
     19   to?                                                    19   that was John McArthur.
     20        A. BIE.                                           20           THE WITNESS: Is that right? I think.
     21        Q. Just BIE?                                      21        Q. (By Mr. Wolf) You said John...
     22        A. In terms of the platform, yes. Well, I         22        A. John McArthur.
     23   guess. I don't know. I don't know who wrote it, so     23        Q. McArthur. What was Mr. Carter's title
     24   I don't know exactly, but I would think so.            24   when he was hired?
     25        Q. And if you look, there is a number of          25        A. President of Motivation.


                                                                                               15 (Pages 57 to 60)
                                          ALARIS LITIGATION SERVICES
   www.alaris.us                             Phone: 1.800.280.3376                                 Fax: 314.644.1334
Case: 4:21-cv-00438-MTS Doc. #: 61-1 Filed: 06/30/21 Page: 9 of 14 PageID #: 726

                                    WILLIAM STEPHEN MARITZ 6/17/2021

                                                   Page 77                                                     Page 79
     1          Q. And I know -- you're talking about             1   legal conclusion.
     2    enforcing it with respect to this e-mail; correct?      2        A. Yeah. I don't know what that means.
     3          A. I'm talking about the payroll                  3        Q. (By Mr. Wolf) What does it mean to
     4    department would -- or under -- they don't issue the    4   you?
     5    checks unless people have signed them. So, you          5        A. That's why I'm asking you. You asked
     6    know, we manage it by exception.                        6   the question. I don't know what it means.
     7          Q. Through the payroll department.                7        Q. What does "cause" mean to you?
     8          A. I think so.                                    8        A. "Cause" is a term of -- let's see.
     9          Q. Who made the decision to terminate             9   "Cause" means -- something is caused, that means an
    10    Mr. Carter's employment with Maritz?                   10   action has a reaction, and that was causal. It's --
    11          A. I did.                                        11   definition of cause. To cause is to make something
    12          Q. And why did you decide to terminate           12   happen, I guess.
    13    Mr. Carter's employment?                               13        Q. Do you believe you terminated
    14          A. Well, he and the management team, who         14   Mr. Carter for any kind of misconduct?
    15    were all let go at the time, were hired for the        15        A. Well, no.
    16    purpose of the digital transformation; and when we     16            (Exhibit 22, E-mails, DEF 1287, was
    17    decided to mothball that, I made the decision that     17    marked for identification.)
    18    the nature of their leadership was not appropriate     18        Q. (By Mr. Wolf) Okay. Mr. Maritz, you
    19    for the job required ahead of us.                      19   have in front of you what's been marked as
    20          Q. And why was that?                             20   Defendant's Exhibit 22.
    21          A. Because they were hired to do this            21        A. Yep.
    22    specific digital transformation, and we decided to     22        Q. Is that in front of you?
    23    mothball that.                                         23        A. Yep.
    24          Q. I take it, then, Mr. Carter was not           24        Q. And you see it starts with an e-mail
    25    replaced as president of Maritz Motivation?            25   from Drew Carter to yourself on Monday, August 24,


                                                   Page 78                                                    Page 80
     1         A. We currently have two co-presidents of          1   2020. Do you see that?
     2   Motivation.                                              2         A. Yes.
     3         Q. Who are those?                                  3         Q. And Mr. Carter starts off by saying
     4         A. Steve Gallant and Rick Ramos.                   4   "Steve, I sure am disappointed that I won't be able
     5         Q. Did Mr. Gallant and Mr. Ramos's                 5   to lead Motivation into the promising future that
     6   responsibilities change after Mr. Carter was             6   lay before it." Correct?
     7   terminated?                                              7         A. Yep.
     8         A. Yes.                                            8         Q. So this appears to be after Mr. Carter
     9         Q. How so?                                         9   was informed of his termination?
    10         A. They took on the co-presidents job at          10         A. Yep.
    11   Motivation.                                             11         Q. And you respond and said "I'm
    12         Q. Do you believe Mr. Carter -- strike            12   disappointed too." Do you see that?
    13   that.                                                   13         A. Yes.
    14            Do you believe you terminated                  14         Q. You say "To be right on the verge like
    15   Mr. Carter for cause?                                   15   that just seems so arbitrary and unfair."
    16         A. Can you define -- I think that's a             16         A. Unfair --
    17   legal term. So I'm a little concerned about my          17         Q. I'm sorry. ..."so unfair and
    18   answer there. Can you define what that means, more      18   arbitrary."
    19   specifically?                                           19         A. Uh-huh.
    20         Q. Well, as you -- you testified that you         20         Q. What were you referring to being on the
    21   made the decision to terminate Mr. Carter.              21   verge?
    22         A. That's correct.                                22         A. We were about a week away from
    23         Q. Do you believe that was for cause in           23   launching our first client on BIE.
    24   your mind?                                              24         Q. The second line says "Thank you for
    25            MR. ALLEN: Object. It calls for a              25   calling Galderma. I hope that helps."


                                                                                              20 (Pages 77 to 80)
                                          ALARIS LITIGATION SERVICES
   www.alaris.us                             Phone: 1.800.280.3376                                 Fax: 314.644.1334
Case: 4:21-cv-00438-MTS Doc. #: 61-1 Filed: 06/30/21 Page: 10 of 14 PageID #: 727

                                    WILLIAM STEPHEN MARITZ 6/17/2021

                                                    Page 81                                                              Page 83
      1         A. Uh-huh.                                        1        A. Not long. Maybe half an hour.
      2          Q. What did you mean by that?                    2        Q. And do you recall discussing anything
      3         A. Galderma is a client of ours, and I had        3   else with Mr. Carter, other than the payment systems
      4   asked him to call Galderma to give them the news,       4   business?
      5   because he had a relationship with them.                5        A. State of the world.
      6          Q. What was the news?                            6        Q. Catching up?
      7         A. That he was departing.                         7        A. Yeah.
      8          Q. And do you believe that call did help         8        Q. Would you characterize it as a friendly
      9   the relationship with Galderma?                         9   meeting?
     10         A. I don't know.                                 10        A. Yes.
     11          Q. Do you believe it hurt the relationship      11        Q. And in the second paragraph of the
     12   that Maritz Motivation had with Galderma?              12   e-mail, it says "As I mentioned, I'm starting a new
     13         A. I don't know.                                 13   software/financial technology company."
     14          Q. And then you said "I am really sorry         14            Do you see that?
     15   for it to end like this. If I can be of help to        15        A. Uh-huh.
     16   you, please let me know."                              16        Q. It says "Chris Dornfeld, Laurel Newman,
     17         A. Yep.                                          17   and Jesse Wolfersberger asked to join, so we've
     18             (Exhibit 23, E-mails, DEF 892-893,           18   teamed up."
     19    was marked for identification.)                       19        A. Yeah.
     20          Q. (By Mr. Wolf) Mr. Maritz, you should         20        Q. Do you see that?
     21   have in front of you what's been marked as             21        A. Uh-huh.
     22   Defendant's Exhibit 23.                                22        Q. And it says "We are tackling the
     23         A. Yep.                                          23   financial payment processes for incentive program
     24          Q. Do you have that?                            24   payments."
     25         A. I do.                                         25            Do you see that?


                                                   Page 82                                                               Page 84
      1        Q. It starts with an e-mail from                   1        A. I do.
      2   Mr. Carter to yourself on Tuesday, November 3, 2020.    2        Q. Is that what you were referring to
      3        A. I see that.                                     3   previously?
      4        Q. Subject line is "Good catching up."             4        A. Yep.
      5        A. I see that. Yep.                                5        Q. And did you have an understanding of
      6        Q. The first line says "Steve, thanks for          6   what that meant?
      7   making the time to connect with me last week."          7        A. Yes.
      8           Do you see that?                                8        Q. What? What is that understanding?
      9        A. I do.                                           9        A. Well, I know what payment systems
     10        Q. Do you recall connecting with Drew             10   businesses are, because we started one and owned
     11   Carter the week prior?                                 11   one, and it's a -- it's an important part of the
     12        A. I do.                                          12   chain of services that we use in programs, and so
     13        Q. And did you meet in person?                    13   the idea that he could come up with a better
     14        A. I did.                                         14   mousetrap was good and one that we could potentially
     15        Q. Where did you meet?                            15   partner up with and use as a customer.
     16        A. At Herby's in Clayton.                         16        Q. You believe it was competitive to
     17        Q. And who was present?                           17   Maritz at all?
     18        A. Just the two of us.                            18        A. Not if it's just a payment systems
     19        Q. What did the two of you discuss?               19   business. No.
     20        A. He told me he was starting a payment           20        Q. Even if it's payment systems for
     21   systems business that would not be competitive with    21   incentive program payments?
     22   us. I wished him good luck.                            22        A. We use payment systems for incentive
     23        Q. Anything else?                                 23   programs.
     24        A. That was pretty much it.                       24        Q. But it's not competitive with something
     25        Q. How long did you meet for?                     25   that Maritz provides.



                                                                                                     21 (Pages 81 to 84)
                                          ALARIS LITIGATION SERVICES
   www.alaris.us                             Phone: 1.800.280.3376                                      Fax: 314.644.1334
Case: 4:21-cv-00438-MTS Doc. #: 61-1 Filed: 06/30/21 Page: 11 of 14 PageID #: 728

                                    WILLIAM STEPHEN MARITZ 6/17/2021

                                                   Page 85                                                     Page 87
      1        A. The payment system alone is not. No.            1   Mr. Gallant?
      2        Q. Does Maritz utilize an outside payment          2        A. Yes.
      3   system?                                                 3        Q. You said "I don't foresee any
      4        A. Yeah.                                           4   problems." Do you see that?
      5        Q. And who is that?                                5        A. Yes.
      6        A. We have probably a few of them, but             6        Q. What were you referring to there?
      7   Blackhawk, and certainly we use the ACH system. So      7        A. I was referring to his line that you
      8   credit cards. You know, we accept credit card           8   just mentioned down below, where he says "I also
      9   payments, and so there is a variety of payment          9   want to steer clear of anything that might cause me
     10   systems that we utilize.                               10   to get sideways with you or anyone else at Maritz."
     11        Q. In the last paragraph of Mr. Carter's          11           That's what I was referring to.
     12   e-mail, see where it says "I also want to steer        12        Q. You say "Good luck and stay in touch."
     13   clear of anything that might cause me to get           13        A. Yeah.
     14   sideways with you or anyone else at Maritz."           14        Q. Have you spoken to Mr. Carter since
     15            Do you see that?                              15   your e-mail on November 12, 2020?
     16        A. I see that.                                    16        A. I have not spoken to him, I don't
     17        Q. Did you discuss that with Mr. Carter at        17   think. No.
     18   your meeting?                                          18           MR. WOLF: Why don't we take five?
     19        A. Yeah.                                          19           MR. ALLEN: Sure.
     20        Q. What do you recall being discussed?            20           (Wherein, a brief recess was taken.)
     21        A. Told him that as long as it wasn't             21           MR. WOLF: No further questions.
     22   competitive, it was fine.                              22           MR. ALLEN: I have a couple questions.
     23        Q. Did you believe Mr. Carter when he             23                EXAMINATION
     24   said, in this e-mail, "I also want to steer clear of   24   QUESTIONS BY MR. ALLEN:
     25   anything that might cause me to get sideways with      25        Q. Mr. Maritz, a few minutes ago Mr. Wolf


                                                   Page 86                                                     Page 88
      1   Maritz"?                                                1   asked you if there was any misconduct that played a
      2           A. I believed him at the time.                  2   role in Mr. Carter's termination. Do you recall
      3           Q. Do you believe him as you sit here now?      3   that question?
      4           A. No.                                          4        A. I do.
      5           Q. Why is that?                                 5         Q. And when you answered that question,
      6           A. Because I saw what came out of Whistle.      6   were you referring, specifically, to the decision to
      7           Q. What do you mean "what came out of           7   separate with Drew Carter from the company on
      8   Whistle"?                                               8   August 20?
      9           A. I have seen the Whistle website. I           9        A. I was.
     10   have seen what they claim to do, and it's directly     10         Q. Are you aware of any instances, after
     11   competitive, and it's way more than a payment          11   August 20 -- strike that.
     12   system. In fact, payment system is a minor part of     12           When Mr. Carter was informed of his
     13   it, it appears, if at all.                             13   termination on August 20, was he provided with a
     14           Q. When you said "what came out of             14   date certain upon which he would be leaving the
     15   Whistle," were you referring to anything else other    15   company?
     16   than the website?                                      16        A. I don't remember exactly.
     17           A. That's all I really have seen.              17         Q. Okay. Do you recall if his termination
     18           Q. And you responded on November 12. Do        18   was accelerated in any way prior to the date upon
     19   you see that?                                          19   which he was planning to leave the company?
     20           A. Yep.                                        20        A. It was by a bit.
     21           Q. And you said "It was good to see you.       21         Q. And do you recall what the
     22   I let Steve know about these activities."              22   circumstances were that led to that decision?
     23              Do you see that?                            23        A. Well, I recall there were, you know,
     24           A. Yes.                                        24   allegations of him fiddling around where he
     25           Q. Is that "Steve" referring to                25   shouldn't have been, and I knew about communicating



                                                                                              22 (Pages 85 to 88)
                                          ALARIS LITIGATION SERVICES
   www.alaris.us                             Phone: 1.800.280.3376                                 Fax: 314.644.1334
Case: 4:21-cv-00438-MTS Doc. #: 61-1 Filed: 06/30/21 Page: 12 of 14 PageID #: 729

                                  WILLIAM STEPHEN MARITZ 6/17/2021

                                                Page 97                                                           Page 99
      1        Q. Do you recall generally what he said?       1                  NOTARIAL CERTIFICATE
      2        A. Indicated he hadn't spoken to her about     2
      3   the opportunity.                                    3          I, DEANNE M. RENKEN, a Registered
      4        Q. When Mr. Gallant informed you that --       4    Professional Reporter, Certified Shorthand Reporter
      5   strike that.                                        5    (IL), and Certified Court Reporter (MO) and (AR), do
      6            When Mr. Gallant informed you of his       6    hereby certify that the witness whose testimony
      7   belief that Mr. Carter had, in fact, spoken to      7    appears in the foregoing deposition was duly sworn
      8   Ms. Wiseman, what did you do?                       8    by me; that the testimony of said witness was taken
      9        A. I listened.                                 9    by me to the best of my ability and thereafter
     10        Q. Did you talk to Mr. Carter subsequent      10    reduced to typewriting under my direction; that I am
     11   to that?                                           11    neither counsel for, related to, nor employed by any
     12        A. I'm sure I did.                            12    of the parties to the action in which this
     13        Q. What do you recall from that               13    deposition was taken, and further that I am not a
     14   discussion?                                        14    relative or employee of any attorney or counsel
     15        A. Well, I don't know that the discussion     15    employed by the parties thereto, nor financially or
     16   was about that.                                    16    otherwise interested in the outcome of this action.
     17        Q. Did you talk to Mr. Carter about his       17
     18   conversations with Ms. Wiseman?                    18
     19        A. No.                                        19                     DeAnne M. Renken
     20        Q. Why not?                                   20                     Illinois CSR #084-004441
     21        A. There was no need.                         21                     Missouri CCR #806
     22        Q. Why was there no need?                     22                     Arkansas CCR #828
     23        A. Well, because the decision would           23
     24   already largely have been taken to not do NewCo.   24
     25        Q. And to terminate Mr. Carter?               25


                                                Page 98                                                         Page 100
      1        A. Yes. I mean, it was part and parcel.        1                ALARIS LITIGATION SERVICES
                                                              2
      2        Q. With the NewCo decision?                    3   June 22, 2021
      3        A. Yeah.                                       4
      4           MR. WOLF: Nothing further.                      Mr. Justin A. Allen
                                                              5   OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
      5           MR. ALLEN: Nothing.                             111 Monument Circle
      6           THE REPORTER: Signature?                    6   Suite 4600
                                                                  Indianapolis, Indiana 46204
      7           MR. ALLEN: Yes, please.                     7
      8           (Wherein, the deposition ended at               IN RE: MARITZ HOLDINGS INC. and MARITZ MOTIVATION
      9    10:50 a.m.)                                        8       INC. v. DREW CARTER, et al.
     10                                                       9   Dear Mr. Allen:
     11
                                                             10   Please find enclosed your copies of the deposition of
     12                                                           WILLIAM STEPHEN MARITZ taken on June 17, 2021 in the
     13                                                      11   above-referenced case. Also enclosed is the original
     14                                                           signature page and errata sheets.
                                                             12
     15                                                           Please have the witness read your copy of the
     16                                                      13   transcript, indicate any changes and/or corrections
                                                                  desired on the errata sheets, and sign the signature
     17                                                      14   page before a notary public.
     18                                                      15
     19                                                      16   Please return the errata sheets and notarized
                                                             17   signature page within 30 days to our office at 711 N
     20                                                      18   11th Street, St. Louis, MO 63101 for filing.
     21                                                      19
                                                             20   Sincerely,
     22                                                      21
     23                                                      22
     24                                                      23   DEANNE M. RENKEN
                                                             24
     25                                                      25   Enclosures



                                                                                             25 (Pages 97 to 100)
                                       ALARIS LITIGATION SERVICES
   www.alaris.us                          Phone: 1.800.280.3376                                     Fax: 314.644.1334
Case: 4:21-cv-00438-MTS Doc. #: 61-1 Filed: 06/30/21 Page: 13 of 14 PageID #: 730
Case: 4:21-cv-00438-MTS Doc. #: 61-1 Filed: 06/30/21 Page: 14 of 14 PageID #: 731
